Luke, J.
1. Property mortgaged may be sold under a general ■ judgment .
junior to the mortgage; and such a sale will be subject to the lien of the mortgage, unless the mortgagee shall place his mortgage fi. fa. in the hands of the officer making the sale, and request that the property be sold free and unencumbered from the lien of the mortgage, and claim the proceeds of the side, according to the date of his lien. Civil Code (1910), § 3274.
2. In this ease it is undisputed. that before and at the time of sale of the property the attorney for the mortgagee gave. all prospective and actual bidders upon the property, which was being sold under a junior general judgment, public notice that the property was being sold subject to the lien of a senior mortgage fi. fa. which he held. The purchaser at the sale acquired only the equity of ‘ redemption held by the defendant in the junior fi. fa.; and upon the trial of a claim interposed by the purchaser of the property, it was not error for the trial judge, who tried the case without a jury, to render judgment finding the property subject to the mortgage fi. fa.

Judgment affirmed.


Wade, 0. J.,'and Jenkins, J., concur.